DISSENTING OPINION BY
Judge COHN JUBELIRER.
Because I would affirm the Unemployment Compensation Board of Review’s (Board) order denying Audrey J. Procyson (Claimant) unemployment compensation benefits, I must respectfully dissent. The majority opinion is correct that, in determining whether an employee voluntarily leaves his or her employment, the totality of the circumstances surrounding the incident must be reviewed. Procyson v. Unemployment Compensation Board of Review, 4 A.3d 1124, 1127 (Pa.Cmwlth.2010) (quoting Fekos Enterprises v. Unemployment Compensation Board of Review, 776 A.2d 1018, 1021 (Pa.Cmwlth.2001)). However, I believe that the Board properly *1130concluded that, based on the record and its credibility determinations, the totality of the circumstances here demonstrated Claimant’s conscious intention to voluntarily quit her employment with Jonico, Inc. (Employer) when she left work on January 9, 2009, despite Claimant’s return to Employer’s pharmacy at her next scheduled shift. Those circumstances included: (1) Claimant gathering her “stuff’ and abruptly leaving Employer’s pharmacy and premises shortly after being told that she may not be able to return to full-time work; (2) Claimant calling Employer’s pharmacist “two-faced”; (8) the pharmacist asking Claimant not to leave and to call Employer’s general manager about her work schedule, which Claimant ignored; (4) the pharmacist testifying and Claimant admitting that Claimant yelled across Employer’s pharmacy on Claimant’s last day; (5) Claimant failing to advise the pharmacist if she would be returning to work; and (6) Claimant filing for benefits effective January 11, 2009, the Monday before Claimant’s next scheduled work shift. (Board Op. Findings of Fact (FOF) ¶¶ 5-8, 11; Referee Hr’g Tr. at 9, 20.)
Furthermore, I note that the Board made no finding of fact that “Claimant reported for work at her next scheduled shift.” Procyson, 4 A.3d at 1128. The lack of this finding, and the fact that the Board did not find Claimant credible regarding her intent to return to work, leads to the inference that the Board did not think that Claimant was actually returning to the pharmacy to work on January 13th. With regard to Claimant’s filing for benefits effective January 11, 2009, the majority states that “Claimant was entitled to compensation for her reduced hours effective the week of January 11, 2009.” Id. at 1128 n. 5. However, the Board found that Employer’s general manager expressed the general manager’s need to speak with Employer’s president and the pharmacist before changing Claimant’s work schedule and increasing Claimant’s hours. (FOF ¶ 3.) Thus, there is no finding by the Board that Claimant’s request for full-time hours was actually denied on the Friday before the effective date of Claimant’s application for benefits. For these reasons, I would affirm the Board.